         Case 2:20-cv-00035-KGB Document 43 Filed 01/27/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

JOSEPH ELLIOTT BLEVENS,
ADC #657560                                                                           PLAINTIFF

v.                             Case No. 2:20-cv-00035-KGB-JJV

ROY WILLIAMS, III,
Sergeant, EARU, ADC, et al.                                                       DEFENDANTS

                                             ORDER

       The Court has reviewed the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Joe J. Volpe (Dkt. No. 32). The time for objecting has passed, and plaintiff

Joseph Elliott Blevens has not objected. After careful review, the Court adopts the Proposed

Findings and Recommendations as its findings in all respects (Dkt. No. 32).

       Therefore, the Court grants defendant Ledale Williams’s motion for partial summary

judgment (Dkt. No. 24). Mr. Willams is dismissed as a party to this lawsuit. The Court certifies

that an in forma pauperis appeal from this Order would not be taken in good faith. 28 U.S.C. §

1915(a)(3).

       It is so ordered this 27th day of January, 2021.

                                                     _______________________________
                                                     Kristine G. Baker
                                                     United States District Judge
